DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/21 has been entered.
 
Drawings
The drawings filed on 5/13/19 has been accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (7,385,692) (of record) in view of (Hiranaka et al (2011/0228276) or Kangas et al (2018/0238794)).
Regarding claims 1-2 and 11-12; figure 1 of Nguyen below discloses a system for measuring one or more conditions (i.e., presence and composition of gaseous mixture) (column 1, lines 16-25) within a predetermined area (110) comprising: a fiber harness (201 or 301) having at least one fiber optic cable (130, 202 or 1306) for transmitting light, the at least one fiber optic cable defining a node (i.e., the end of the optical fiber 130 or 202 or 1306) arranged to measure one or more conditions within the predetermined area (110); a light source (140) for transmitting light along the at least one fiber optic cable (130); and a control system (170, 811 or 1014 or 1307) operably coupled to the fiber harness such that scattered light (i.e. Raman scattered light) (column 6, lines 8-20) associated with the node is transmitted to the
control system (170, 811 or 1014 or 1307), wherein the control system analyzes the light transmitted from the node by comparing multiple wavelengths of scattered light to determine at least one of a presence and magnitude of the one or more conditions at the node (i.e., it is noted the control system does not clearly mentioned step of comparing the wavelengths; however, as seen from figures 6-7, the conditions such as N2, O2, H20 are separated from the Raman signal based on the ranges of the wavelengths, thus it is inherently that the step of comparing multiple wavelengths of 

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale


Nguyen does not teach the multiple wavelengths of light are transmitted by the light source to enable simultaneous detection of multiple conditions, the control system directing selectively controlled emission of the multiple wavelengths of light from the light source; however, such the feature is known in the art as taught by Hiranaka et al.
Hiranaka et al, from the same field of endeavor, as seen from figures 1-2 of Hiranaka et al below disclose a gas sensor device for measuring different types of gases in which the multiple wavelengths of light (i.e., 400nm-450nm) (par. [0179]) are transmitted by the light source (16) to enable simultaneous detection of multiple conditions (par. [0046]-[0047]) and the control system (19) directing selectively controlled emission of the multiple wavelengths of light from the light source (16) (i.e., control the respective operations of the light source) (par. [0235]).

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    3300
    2560
    media_image3.png
    Greyscale


Regarding claims 3 and 13; Nguyen teaches that the one or more materials include one or more of volatile organic compounds, biological particles, particle pollutants, water, ice and/or chemicals or gaseous compounds (see claims 49-50; column 1, lines 16-25; column 3, lines 38-64).
Regarding claims 4 and 14; Nguyen teaches that the gaseous compounds include C02 (figures 13 and 17).
Regarding claim 6; Nguyen teaches a control unit (170) is operably coupled to the at least one light source (140) to selectively control emission of light along the at least one fiber optic cable (130) (figure 1).
Regarding claims 8 and 15; Nguyen teaches at least one light sensitive device (160) operably coupled with the fiber harness (131), wherein the at least one light sensitive device (160) receives scattered light from the node (figure 1).
Regarding claim 9; Nguyen teaches that the control system (170) is operably coupled to the at least one light sensitive device (160) (figure 1).

.

Claims 7, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and (Hiranaka et al (2011/0228276) or Kangas et al (2018/0238794)) as applied to claims 1-4, 6, 8-16 above, and further in view of Ntziachristos et al (2004/0015062) and Taverner et al (7,769,252) (both of record).
Regarding claims 7 and 18; Nguyen teaches the use of a Raman spectrograph (column 3, lines 51-64) and a control system (170).
Nguyen does not the control system (170) utilizes one or more of Fourier transform Raman spectroscopy to analyze the scattered light; however, such the feature is known in the art as taught by Ntziachristos et al.
Ntziachristos et al discloses a system for detecting near infrared fluorescence activation in deep tissues in which the control system (11 utilizes one or more Fourier transform for analyzing scattered light (par. [0072]-[0073]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Nguyen by using Fourier transform as taught by Ntziachristos et al in to the invention of Nguyen for analyzing scattered light because this is a known way which is known to search for the purpose of Nguyen of detecting the present of a compound material.


Taverner et al discloses a temperature sensing system (DTS) for monitoring the temperature along the length of a well bore in which the pulsed laser is used,
Raman scattered light is detected and distance computations based on the time of flight for the light depend on the refractive index of the fiber through which the light propagates (column 1, lines 10-28 and 40-53). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Nguyen by using pulsed laser as taught by Taverner et al if addition measurement such as temperature is desired.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  January 14, 2021